Name: Council Regulation (EEC) No 481/81 of 24 February 1981 amending Regulations (EEC) No 1893/79, (EEC) No 2592/79 and (EEC) No 649/80, introducing registration for crude oil and petroleum product imports in the Community
 Type: Regulation
 Subject Matter: oil industry;  energy policy;  trade policy;  information technology and data processing
 Date Published: nan

 27 . 2 . 81 Official Journal of the European Communities No L 52/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 481 /81 of 24 February 1981 amending Regulations (EEC) No 1893/79, (EEC) No 2592/79 and (EEC) No 649/80 , introducing registration for crude oil and petroleum product imports in the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, crude oil and petroleum product supplies ; whereas the system for the monitoring of crude oil and/or petroleum product imports should therefore be prolonged, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas the Council , by means of Regulation (EEC) No 1 893/79 ( x ), as last amended by Regulation (EEC) No 3496/80 (2 ), expiring on 28 February 1981 , intro ­ duced registration for crude oil and/or petroleum product imports in the Community ; Whereas the Council , by means of Regulations (EEC) No 2592/79 (3 ) and (EEC) No 649 /80 (4), as amended by Regulation (EEC) No 3496/80 , expiring on 28 February 1981 , laid down rules for carrying out the registration of crude oil and petroleum product imports in the Community provided for in Regulation (EEC) No 1893/79 ; Whereas, in view of the supply situation , the Commis ­ sion should be informed without delay of the cost of In Article 5 of Regulation (EEC) No 1893/79 and Article 8 of Regulation (EEC) No 2592/79 , '28 February 1981 ' is hereby replaced by '31 December 1981 '. In Article 9 of Regulation (EEC) No 649/80 '28 February 1981 ' is hereby replaced by '30 June 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1981 . For the Council The President G. BRAKS (!) OJ No L 220, 30 . 8 . 1979 , p . 1 . (2 ) OJ No L 365, 31 . 12 . 1980 , p . 23 . (3 ) OJ No L 297, 24 . 11 . 1979 , p . 1 . (4 ) OJ No L 73 , 19 . 3 . 1980 , p . 1 .